Order entered in the Supreme Court, New York County, on June 9, 1975 granting plaintiff’s motion for a preliminary injunction and related relief unanimously affirmed, with $40 costs and disbursements of this appeal to plaintiff-*863respondent. On this record, although Special Term was in error in stating that the tenant could have passed any increases on to the subtenant if the appraisal under the prime lease had been prompt, the preliminary injunction was proper. It has the effect of staying a procedure in the nature of arbitration in which the plaintiff cannot participate without waiving its objections to that procedure, and we affirm for the reasons, except as noted, stated by Mr. Justice Helman at Special Term. Concur—Markewich, J. P., Kupferman, Capozzoli, Lane and Nunez, JJ.